DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is responsive to the amendment filed on 08/22/2022.
3.	Applicant's request for reconsideration of the finality of the rejection of the last Office action dated 06/16/2022 is persuasive and, therefore, the finality of that action is withdrawn.
4.	Claims 1, 3-4 are pending. Claims 1, 3-4 are under examination on the merits. Claim 5 is cancelled.. Claim 2 is previously cancelled.   
5.	The objections and rejections not addressed below are deemed withdrawn.
6.	Applicant’s arguments with respect to claims 1, 3-4 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shimanaka et al. (US Pub No. 2015/0011687 A1, hereinafter “’687”) in view of  Satoshi Demura  (JP 2006-152145 A, machine translation, already of the record, hereinafter “’145”). 

Regarding claim 1: ‘687 teaches a method for producing an aqueous pigment dispersion (Page 1, [0011]), the method comprising: the step [1] of subjecting C.I. Pigment Orange 43 (Page 5, [0045]) having a primary particle diameter of less than 150 nm (i.e., overlap range of 50-130 nm) (Page 5, [0046]) to salt milling treatment to prepare C.I. Pigment Orange 43 having a primary particle diameter of 150 nm or less (Page 14, [0096], Table 4), the step [2] of preparing a kneaded mixture comprising a pigment (A) comprising the C.I. Pigment Orange 43 having a primary particle diameter of 150 nm or less obtained in the step [1] (Page 14, [0096], Table 4), and a pigment dispersing resin (B) (Page 6, [0053]), and the step [3] of mixing the kneaded mixture obtained in the step [2] and water (C) with each other (Page 6, [0058]). ‘687 does not expressly teach the pigment dispersion resin (B) having an acid value of 80 to 150 mg/KOH. 
However, ‘145 teaches the aqueous pigment dispersion (Page 15/31, [0001]), wherein the pigment dispersing resin (B) is a radical polymerization polymer having a structural unit derived from styrene, wherein the mass proportion of the structural unit derived from styrene in the radical polymerization polymer is not less than 60% by mass or more (Page 18/31, [0008]), Page 25/31, [0024], Example 1), wherein the pigment dispersing resin (B) has having an acid value of 50 to 300, preferably 60- to 250, more preferably 70 to 200 mg KOH/g (Page 18/31, [0009]) with benefit of providing discharge stability and good long-term storage stability due to the combination of the resin and the pigment (Page 17/31, [0007]). If the amount of styrene monomer component is less than 60% by mass, the affinity of styrene acrylic acid copolymer to a pigment will be insufficient, and dispersion stability will tend to decrease (Page 18/31, [0008]). Furthermore, when the acid value is less than 50, the hydrophilicity becomes small and the dispersion stability of the pigment tends to be lowered. On the other hand, when the acid value is greater than 300, the aggregation of the pigment tends to occur, and the water resistance of the printed matter using the ink composition tends to decrease (Page 18/31, [0009]). 
In an analogous art of a method for producing an aqueous pigment dispersion, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the pigment dispersion resin (B) by ‘687, so as to include a pigment dispersing resin (B) comprising a radical polymerization polymer having structural unit derived from styrene, wherein a mass proportion of the structural unit derived from styrene in the radical polymerization polymer is 50% by mass or more, wherein the pigment dispersing resin (B) has having an acid value of 80 to 150 mg KOH/g as taught by ‘145, and would have been motivated to do so with reasonable expectation that this would result in providing discharge stability and good long-term storage stability due to the combination of the resin and the pigment (Page 17/31, [0007]). If the amount of styrene monomer component is less than 60% by mass, the affinity of styrene acrylic acid copolymer to a pigment will be insufficient, and dispersion stability will tend to decrease (Page 18/31, [0008]). Furthermore, when the acid value is less than 50, the hydrophilicity becomes small and the dispersion stability of the pigment tends to be lowered. On the other hand, when the acid value is greater than 300, the aggregation of the pigment tends to occur, and the water resistance of the printed matter using the ink composition tends to decrease as suggested by ‘145 (Page 18/31, [0009]). 

Regarding claim 3: ‘687 teaches the aqueous pigment dispersion (Page 1, [0011]), wherein the mass ratio between the pigment (A) and the pigment dispersing resin (B) [the pigment dispersing resin (B)/the pigment (A)] is in the range of 0.1 to 0.7 (Page 5, [0050]). 

Regarding claim 4: ‘687 teaches the aqueous pigment dispersion (Page 1, [0011]), further comprising a water-soluble organic solvent, wherein the mass ratio between the pigment (A) and the water- soluble organic solvent [the water-soluble organic solvent/the pigment (A)] is in the range of 0.3 to 2.0 (Page 5, [0050]).
‘145 teaches the aqueous pigment dispersion (Page 15/31, [0001]), further comprising a water-soluble organic solvent such as diethylene glycol, wherein the mass ratio between the pigment (A) and the water-soluble organic solvent [the water-soluble organic solvent/the pigment (A)] is 20 parts/10 parts = 2.0 (Pages 25-26/31, [0034], Example 1). 
Response to Arguments

9.	Applicant’s arguments with respect to claims 1, 3-4 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M..  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
08/25/2022